UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1526


WILLIAM SCOTT DAVIS, JR., on behalf of and as next friend
of J.F.D., a minor,

                Plaintiff - Appellant,

          and

J.F.D., a minor,

                Plaintiff,

          v.

MELANIE A. SHEKITA, Individually and as a Wake County NC
Assistant District Attorney for the State of North Carolina;
MICHELLE SAVAGE, individually and as a Police Detective for
the Cary North Carolina Police Department; DANIELLE DOYLE,
individually and as a Wake County North Carolina Department
of Health and Human Services Child Protective Services
Social Worker; ERIC CRAIG CHASSE, individually and as a Wake
County North Carolina Family Court Judge; MIKE EASLEY,
individually and as Governor of the State of North Carolina;
BEVERLY PERDUE, individually and as Governor of the State of
North Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:12-cv-00504-H)


Submitted:   July 28, 2016                 Decided:   August 1, 2016
Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       William   Scott    Davis,     Jr.,   appeals    the    district     court’s

order denying eight motions in a closed civil rights action.                   We

have     reviewed   the     record    and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Davis v. Shekita, No. 5:12−cv−00504−H (E.D.N.C. Apr. 5,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in   the   materials

before    this   court    and   argument    would   not    aid    the   decisional

process.



                                                                          AFFIRMED




                                        3